1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8    UNITED STATES OF AMERICA,              No.   2: 15-cr-046-GEB
9                   Plaintiff,              ORDER REGARDING DEFENDANT’S
                                            REQUEST TO SEAL SENTENCING
10         v.                               INFORMATION
11   GABRIELA CARTER,
12                  Defendant.
13

14                On January 18, 2019, Defendant Gabriela Carter filed

15   on the public docket a “NOTICE OF REQUEST TO FILE UNDER SEAL

16   WITNESS STATEMENTS IN SUPPORT OF DEFENDANT’S SENTENCING REQUEST

17   AND SENTENCING MEMORANDUM” (herein after referenced as “Notice”).

18   ECF No. 67. On January 18, 2019, Defendant also submitted by

19   email to chambers the documents referenced in her Notice for in

20   camera review. However, one of the documents emailed to chambers

21   is the titled “REQUEST TO FILE UNDER SEAL AND PROPOSED ORDER.” A

22   proposed order is not mentioned in the Defendant’s Notice. Said

23   document states:1

24               “Pursuant    to    Local    Rule   14(b)(sic),
                 Defendant, Gabriela Carter, by and through
25               her Counsel, Todd D. Leras, respectfully
                 requests   an   Order   sealing  the   Witness
26               Statements Taken by Private Investigator Fred
                 Scoville and offered in support of Defendant
27
     1 I have redacted information from said document that Defendant asserts
28   invades her privacy interests.
                                           1
1                      Gabriela Carter’s Sentencing Memorandum. The
                       Witness Statements contain private matters as
2                      to medical conditions, sexual abuse, and
                       mental health counseling.
3
                       The Court may order documents to be filed
4                      under seal. While the press and the public
                       have a presumed right of access to court
5                      proceedings and documents under the First
                       Amendment,   this  presumed   right  is   not
6                      absolute.   See   Press-Enterprise   Co.   v.
                       Superior Court, 464 U.S. 501 (1985). It can
7                      be overcome based on findings that closure is
                       essential to preserve higher values and is
8                      narrowly tailored to serve that interest. Id.
                       From the Court’s perspective, the controlling
9                      interest is to articulate along with findings
                       specific enough that a reviewing court can
10                     determine whether the closure order was
                       properly entered. Id.
11
                       Here,   the  Defense   seeks   to  file   the
12                     supporting witness statements under seal
                       because of the nature of the information
13                     contained within them. The information within
                       statements include a description of protected
14                     health conditions, past sexual abuse, and
                       mental health counseling information. On that
15                     ground it is requested that the Declaration
                       of Attorney Todd D. Leras and the attached
16                     witness statements obtained by Investigator
                       Fred Scoville be filed under seal until
17                     further order of this Court.

18                                           ORDER

19                     Pursuant to Local Rule 14(b)(sic)and based
                       upon   the   representations   contained   in
20                     Defendant’s Request to Seal, IT IS SO FOUND
                       AND ORDERED THAT, the DECLARATION OF ATTORNEY
21                     TODD D. LERAS AND THE ATTACHED WITNESS
                       STATEMENTS OBTAINED BY INVESTIGATOR FRED
22                     SCOVILLE IN SUPPORT OF DEFENDANT’S SENTENCING
                       MEMORANDUM, shall be sealed until further
23                     order of this Court.

24                     It   is   unclear   why       Defendant    decided    to   make     a

25   conclusory sealing argument under the public’s qualified right of

26   access       to    judicial    documents,       in   light   of   the   confidential

27   character of certain sentencing information understood to exist

28   when     a    party     timely   submits        sentencing   information     to     the
                                                 2
1    Probation Officer assigned to prepare a presentence report under

2    Local Rule 460 and Rule 32 of the Federal Rules of Criminal

3    Procedure.

4                 Defendant’s       secrecy      argument         does   not   support    her

5    sealing request. Nevertheless, the documents she proffers for

6    sealing   are    treated       as    having      been   untimely     submitted      under

7    Federal   Rule    of    Criminal         Procedure      32    and   Local   Rule    460.

8    Therefore,      the    Clerk        of   Court    shall      file   under   seal     the

9    Declaration of Attorney Todd D. Leras, the Witness Statements

10   taken by Investigator Fred Scoville in Support of Defendant’s

11   Sentencing Memorandum, and an unredacted version of the REQUEST

12   TO FILE UNDER SEAL AND PROPOSED ORDER.                    The Clerk of Court shall

13   state in the Docket Text concerning this sealed filing “Documents

14   treated as documents untimely submitted under Rule 32 of the

15   Federal Rules of Criminal Procedure and Local Rule 460.”

16                Dated:    January 23, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                                 3
